Title: To Alexander Hamilton from James McHenry, 31 May 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department 31st May 1799
          
          I enclose you two letters, one dated Baltimore 29th May 1799 from R. Gilmor Chairman of the Naval Committee of that City; the other from the Secretary of the Navy of this date. On this subject, you will please to give such directions as you may judge proper
          I have the honor to be with the greates respct Sir, your most Ob Hb St
          
            James McHenry
          
          Major Genl A. Hamilton 
        